ORDER
The Disciplinary Review Board on July 27, 1998, having filed with the Court its decision concluding that MARC D’ARIENZO of WALL, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(1) (false statements of fact or law *33to a tribunal) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Board having further concluded that respondent should be required to report immediately to the Office of Attorney Ethics any finding of contempt or any sanction imposed against him by a court or other tribunal for a period of two years;
And respondent having been ordered to show cause why he should not be suspended or otherwise disciplined; and good cause appearing;
It is ORDERED that MARC D’ARIENZO is suspended from the practice of law for a period of three months, and until further Order of the Court, effective March 1, 1999; and it is further
ORDERED that on reinstatement to practice, respondent shall immediately report to the Office of Attorney Ethics any finding of contempt or any sanction imposed against him by a court or other tribunal for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.